DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it uses legal phraseology often used in patent claims.  Correction is required.  See MPEP § 608.01(b).

The originally filed abstract is respectfully suggested to be amended as indicated below:
“A lighting component attachable to a grooming table and grooming table assembly incorporating the lighting component. The grooming table assembly includes a grooming platform and a grooming arm extending from the grooming platform. The grooming table assembly is configured to allow a pet to be placed on the platform and held in place via at includes a housing and a lighting component attachable to the housing. The housing is bendable and adjustable. The lighting component is attachable to the grooming arm via a grooming arm attachment portion which may be a magnetic of mechanical attachment.”

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:
Claim 7, line 5: “compromises” should be -- comprises --.
Claim 15, line 7: “compromises” should be -- comprises --.

Appropriate correction is required.

Claim Interpretation
Claims 1, 7, and 15 recite the terms “grooming table assembly”, “grooming platform”, “grooming arm”, and “grooming arm attachment element”. The term “grooming” refers to what the structure is being used for. The terms were interpreted as their resulting structure. For example: The resulting structure of a “grooming table” is a table, the resulting structure of a “grooming platform” is a platform, and so forth. 

Claim 1, line 5 recites the term “an arm of the grooming table”. According to the applicant’s disclosure, the “arm” appears to refer to an arm (120, Fig.1) attachable (126, Fig.1) to a table. As a result, the arm can be a separate piece and be part of the table as long the arm is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HE (US 2018/0058647).
Regarding independent claim 7, HE discloses a table assembly comprising a platform (10, Fig.2), an arm (11, Fig.2) extending from the platform, a lighting component (12, Fig.2) adjustably attachable to the arm (as seen in Fig.4, the lighting component 12 is adjustable with respect to the arm 11), and wherein the lighting component comprises a housing (121 Fig.2), an arm attachment element (122, Fig.2), and a lighting element (123, Fig.4) attached to the housing.
Regarding “grooming table assembly”, “grooming platform”, “grooming arm”, and “grooming arm attachment element”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the term “grooming” merely refers to what the structure is being used for. For example: The resulting structure of a 

Regarding dependent claim 10, HE further discloses wherein the lighting element comprises at least one directional lamp (as seen in Fig.4, the lighting element 123 was considered to emit directional light).

Regarding dependent claim 12, HE further discloses wherein the lighting component (12, Fig.2) is attached to a distal end (111, Fig.2) of the arm (11, Fig.2).

Regarding dependent claim 14, HE further discloses wherein the arm attachment element (122, Fig.2) comprises a mechanical attachment element (as seen in Figs.2-3, the arm attachment element 122 is mechanically fastened onto the distal end 111 of the arm 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2010/0232175), and in view of COMBS (US 5,221,132). 
Regarding independent claim 1, HO discloses a lighting apparatus comprising a housing (10, 30, Fig.7), an attachment element (310, Fig.10), and a lighting element (20, Fig.7) attachable to the housing.
HO fails to disclose attaching to a grooming table, a grooming table arm attachment element, and wherein the grooming table arm attachment element is attachable to an arm of the grooming table anywhere along a length of the arm.
However, COMBS discloses a table arm attachment element (e.g. a magnetic tool) is attachable to an arm (14, Figs.2 and 4) of a table (10, Fig.2) anywhere along a length of the arm (as seen in col.5, lines 30, since the arm 14 of the table 10 is magnetic, a table arm attachment element can be attached to the arm 14 anywhere along a length of the arm 14).
Therefore, in view of COMBS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an arm of a table as taught by COMBS to the attachment element of HO in order to attach the lighting apparatus onto a magnetic surface of a supporting structure such as a table. In addition, it is noted that the missing limitations refer to where the lighting apparatus is installed. As seen in Fig.10 of HO, the lighting apparatus has a magnet to be attached to a magnetic surface of a supporting structure. One of ordinary skill in the art would have recognized that the lighting apparatus of HO can be merely attached to magnetic surfaces of different supporting structures.
Regarding “a grooming table” and “a grooming table arm attachment element”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the term “grooming” merely refers to what the 

Regarding dependent claim 2, HO further disclose wherein the lighting apparatus is flexibly adjustable (as seen in Fig.10, the lighting apparatus 10, 30 is flexible, adjustable, and deformable).

Regarding dependent claim 3, HO modified by COMBS as discussed above for claim 1 discloses wherein the table arm attachment element attaches to the arm magnetically (as seen in Fig.10 of HO, the attachment element 310 is a magnet to attach to a magnetic surface of a supporting structure; as seen in Fig.2 of COMBS, the arm 14 is magnetic to receive a magnet).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2010/0232175) modified by COMBS (US 5,221,132), and in view of MCNABBS (US 2013/0107514).
Regarding dependent claim 4, HO modified by COMBS fails to disclose wherein the lighting element comprises a plurality of LED lamps.
However, MCNABBS discloses a plurality of LED lamps (210, Fig.12).
Therefore, in view of MCNABBS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of LED lamps as taught by MCNABBS to the lighting element of HO modified by COMBS in order to provide different colored lights. One of ordinary skill in the art would have recognized that a .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2010/0232175) modified by COMBS (US 5,221,132), and in view of MERCER (US 2016/0377243).
Regarding dependent claim 5, HO modified by COMBS fails to disclose wherein the lighting apparatus is battery powered.
However, MERCER discloses a lighting apparatus is battery powered (as seen in para[0030], a battery powers a lighting element 508)
Therefore, in view of MERCER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery as taught by MERCER to the lighting apparatus of HO modified by COMBS in order to provide portability.

Regarding dependent claim 6, HO modified by COMBS fails to disclose wherein the lighting apparatus further comprises an electrical cord and a plug.
However, MERCER discloses an electrical cord (306, Fig.4) and a plug (406, Fig.4).
Therefore, in view of MERCER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrical cord and a plug as taught by MERCER to the lighting apparatus of HO modified by COMBS in order to charge a battery for portability.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over HE (US 2018/0058647), and in view of MCNABBS (US 2013/0107514).
Regarding dependent claim 8, HE fails to disclose wherein the lighting element is a strip of LED lamps.
However, MCNABBS discloses a strip of LED lamps (210, Fig.12).
Therefore, in view of MCNABBS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a strip of LED lamps as taught by MCNABBS to the lighting element of HE in order to provide LEDs having lower power consumption, longer life, smaller footprint, directional capability, and higher durability. 

Regarding dependent claim 9, HE fails to disclose wherein the housing and the lighting element are bendable.
However, MCNABBS discloses a housing (para[0041]) and a lighting element (210, Fig.12) are bendable.
Therefore, in view of MCNABBS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bendable or flexible housing and lighting element as taught by MCNABBS to the housing and lighting element of HE in order to provide flexibility to adjust the housing for directing the light of the lighting element.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HE (US 2018/0058647), and in view of MERCER (US 2016/0377243).
Regarding dependent claim 11, HE fails to disclose wherein the lighting element is adjustable in intensity.
However, MERCER discloses a lighting element is adjustable in intensity (as seen in Fig.2 and para[0022], an intensity control 216 controls the brightness of a lighting element 509).
Therefore, in view of MERCER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adjustable intensity as taught by MERCER to the lighting element of HE in order to control the intensity or brightness of the lighting element.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over HE (US 2018/0058647), and in view of YANG (US 2014/0334166).
Regarding dependent claim 13, HE fails to disclose wherein the grooming arm attachment element comprises a magnetic attachment element.
However, YANG discloses an arm attachment element includes a magnetic attachment element (as seen in Figs.1A and 2A, the arm attachment element 10 is magnetically fastened onto an arm 20).
Therefore, in view of YANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnetic attachment element as taught by YANG to the arm attachment element of HE in order to provide an alternative attachment (such as an magnetic attachment) for attaching two elements together.

Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OSTERBURG (DE 881395C), and in view of HO (US 2010/0232175).
Regarding independent claim 15, OSTERBURG discloses a table assembly comprising a platform (d, Fig.6), an arm (b, a, Fig.6) extending from the grooming platform, a first lighting component (c, Fig.6) adjustably attachable to the arm at a first position (as seen in para[0001], since the first lighting component c is height adjustable, the first lighting component is adjustably attachable to the arm b, a), and a second lighting component adjustable (c, Fig.6) attached to the arm at a second position.
OSTERBURG fails to disclose wherein each lighting component comprises a housing, a grooming arm attachment element, and a lighting element attached to the housing.
However, HO discloses a housing (10, 30, Fig.7), an attachment element (310, Fig.10), and a lighting element (20, Fig.7) attachable to the housing.
Therefore, in view of HO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing, an attachment element, and a lighting element as taught by HO to the lighting component of OSTERBURG in order to provide illumination.
Regarding “grooming table assembly”, “grooming platform”, “grooming arm”, and “grooming arm attachment element”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the term “grooming” merely refers to what the structure is being used for. For example: The resulting structure of a “grooming table” is a table. As a result, the structure of OSTERBURG modified by HO was considered to (1) meet the structural limitations and/or (2) perform the use.

Regarding dependent claim 18, OSTERBURG modified by HO as discussed above for claim 15 fails to disclose wherein either the first or second lighting component is further attachable to the grooming platform.
However, another embodiment of OSTERBURG discloses a lighting component (a, b, c, Fig.4) is attachable to a platform.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching a lighting component to a platform as taught by another embodiment of OSTERBURG in order to attach the lighting component to a supporting structure.

Regarding dependent claim 20, OSTERBURG modified by HO as discussed above for claim 15 fails to disclose wherein the housing of each lighting component retains its shape when bent.
However, HO further discloses the housing (10, 30, Fig.7) retains its shape when bent (as seen in Figs.10-17, the housing was considered to retain it shape when bent).
Therefore, in view of HO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bendable housing as taught by HO to the housing of OSTERBURG modified by HO in order to provide flexibility to adjust the housing for directing the light of the lighting element.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over OSTERBURG (DE 881395C) modified by HO (US 2010/0232175), and in view of MCNABB (US 2013/0107514).
Regarding dependent claim 16, OSTERBURG modified by HO fails to disclose wherein each lighting element comprises a plurality of LED lamps.
However, MCNABB discloses a plurality of LED lamps (210, Fig.12).
Therefore, in view of MCNABB, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of LED lamps as taught by MCNABB to the lighting element of OSTERBURG modified by HO in order to provide different colored light. One of ordinary skill in the rat would have recognized that a plurality of LED lamps along a length of a housing or a light pipe along a length of a housing are substitutable alternatives for providing illumination.

Regarding dependent claim 17, OSTERBURG modified by HO fails to disclose wherein each lighting element is a flexible LED lighting strip.
However, MCNABB discloses a flexible LED lighting strip (210, Fig.12).
Therefore, in view of MCNABB, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible LED lighting strip as taught by MCNABB to the lighting element of OSTERBURG modified by HO in order to provide flexibility to adjust the housing for directing the light of the lighting element.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over OSTERBURG (DE 881395C) modified by HO (US 2010/0232175), and in view of COMBS (US 5,221,132).
Regarding dependent claim 19, OSTERBURG modified by HO as discussed above for clam 15 fails to disclose wherein both grooming arm attachment elements attach to the grooming arm magnetically.

However, COMBS further discloses an arm (14, Figs.2 and 4) is magnetic to receive a magnet.
Therefore, in view of HO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an magnetic attachment element as taught by HO to the attachment element of OSTERBURG modified by HO in order to attach the attachment element and lighting components to a magnetic supporting structure.
Therefore, in view of COMBS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnetic arm as taught by COMBS to the arm of OSTERBURG modified by HO in order to attach the attachment element and lighting components to a magnetic supporting structure.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (US 2019/0137055), Bricoe (US 2018/0320839), Miller (US 2018/0252397), Hickman (US 2017/0118954), Carton (US 2016/0258607), Markley (US 2016/0018091), Burroughs (US 2015/0313181), Lesmeister (US 2015/0292721), Allsup (US 2015/0100037), Glass (US 2013/0201688), Tait (US 2010/0007449), Teng (US 2009/0161374), Chen (US 2008/0151559), Parker (US 2003/0161143), Blum (US 2002/0071276), Tsui (US 6,394,623), and Brent (US 3,776,387) discloses a housing, an attachment element, and a lighting element.

Examiner’s Comment
The features of the applicant’s invention are separated into separate dependent claims, which were separately addressable with the prior art of record. The applicant is suggested to incorporate a combination of features into the independent claim. An updated search and a reconsideration of the prior art will be made on any subsequent amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875                                                                                                                                                                                                        

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875